[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1188

                        ANA H. ROSADO,

                    Plaintiff, Appellant,

                              v.

           SECRETARY OF HEALTH AND HUMAN SERVICES,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

       [Hon. Salvador E. Casellas, U.S. District Judge]

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Melba N. Rivera-Camacho & Assocs. on brief for appellant.                                             
Guillermo  Gill, United  States Attorney,  Edna  C. Rosario-Munoz,                                                                             
Assistant  United States  Attorney,  and  Wayne  G.  Lewis,  Assistant                                                                  
Regional  Counsel,  Office  of the  Chief  Counsel,  Region  I, Social
Security Administration, on brief for appellee.

                                         

                       October 10, 1997
                                         

     Per Curiam.  This is an appeal from the denial of social                           

security  disability  benefits.    Appellant  Ana  H.  Rosado

("Rosado")  claims she  is disabled due  to a  combination of

back problems and depression.

     A mental residual functional capacity ("RFC") assessment

was  required in this case,  since it was determined Rosado's

mental   impairment  was   "severe."     See   20  C.F.R.                                                            

404.1520a(c)(3).    The  RFC  assessment  needed  to  address

Rosado's  abilities to 1) understand, remember, and carry out

instructions,  and 2)  respond appropriately  to supervision,

co-workers, and work pressures in  a work setting.  20 C.F.R.

  404.1545(c).   While two of  the non-examining doctors  did

address the first concern, they did not sufficiently speak to

the second  concern.   The  ALJ,  as a  lay person,  was  not

qualified  to interpret  the  raw  medical  data  and  assess

claimant's mental RFC.  Rosado v. Secretary of Health & Human                                                                         

Servs., 807 F.2d 292, 293  (1st Cir. 1986).   On remand, the                  

ALJ shall obtain  expert medical assistance to  interpret the

raw medical data regarding Rosado's mental condition in 19931                                                                        1

                                                    

   1Since the record shows Rosado lost a young son in an auto               1
accident in late 1992 or early 1993, it would  not be correct
to disregard, without explanation, the 1993 evidence and base
findings on the pre-1993 evidence  alone.  Prior to her son's
death,  most of the evidence showed Rosado's mental condition
was "good"  or "fair."   After she  lost her son,  though, it
does  appear  from   the  records  of  all   three  examining
physicians that her  mental condition may have  deteriorated.
On remand,  the ALJ should  analyze the evidence in  light of
this  fact.    The  ALJ  should  also  ensure  that  the  RFC
assessment incorporates this information.

                             -2-

and  to explain how her mental condition affected her ability

to function in  the workplace.  See 20  C.F.R.   404.1545(c).                                               

Only  then  can  a  vocational  expert   competently  testify

regarding  whether work existed in the national economy which

Rosado  could perform despite the limitations  set out by the

medical expert.

     We have  examined Rosado's argument regarding  the ALJ's

findings on  her subjective  complaints of pain.   We  see no

reason to disturb those  findings, as they were  supported by

substantial evidence.

     Reversed and remanded on the mental impairment issue.                                      

                             -3-